139 U.S. 197 (1891)
CALLAN
v.
BRANSFORD.
JONES
v.
VIRGINIA.
GREGORY
v.
BRANSFORD.
MALLAN
v.
BRANSFORD.
LAWSON
v.
BRANSFORD.
LITCHFORD
v.
DAY.
DILLARD
v.
MOORMAN.
Nos. 1271, 1594, 1595, 1596, 1597, 1598, 1638.
Supreme Court of United States.
Submitted March 2, 1891.
Decided March 9, 1891.
ERROR TO THE SUPREME COURT OF APPEALS OF VIRGINIA.
ERROR TO THE CORPORATION COURT OF LYNCHBURG, VIRGINIA.
*198 Mr. W.A. McKenney and Mr. W.W. Larkin for the motion to advance, and against the motion to dismiss.
Mr. R. Taylor Scott for the motion to dismiss and against the motion to advance.
MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
These cases are brought here by writ of error to the Supreme Court of Appeals of the State of Virginia, except Dillard v. Moorman, No. 1638, which is a writ of error to the Corporation Court for the city of Lynchburg. A motion is now made by plaintiff in error to advance, and a motion to dismiss on behalf of defendant in error. It appears from the motion papers that Callan v. Bransford, Treasurer, No. 1271, was carried to the Court of Appeals on writ of error to the Corporation Court of the city of Lynchburg, and that Gregory v. Bransford, Treasurer, No. 1595, Litchford v. Day, Sergeant, &c., No. 1598 and Lawson v. Bransford, Treasurer, No. 1597, were taken to that court by appeal.
The writ of error in the one case, and the appeals in the three others, were dismissed by the Court of Appeals upon the ground that the matters involved were purely pecuniary, and that the amount in controversy in each case was less than sufficient to give the court jurisdiction under the constitution of the State. This being so, we are of opinion that the writs of error to that court must be dismissed, and it will be
So ordered.
The motion papers in Jones v. The Commonwealth, No. 1594, Mallan Bros. v. Bransford, Treasurer, No. 1596, and Dillard v. Moorman, Treasurer, No. 1638, are not such that we can pass upon the motions to dismiss without referring to the transcripts on file, which we ought not to be obliged to do. These motions and the motions to advance will be
Denied, but without prejudice.